Exhibit 10.9
PIPER JAFFRAY COMPANIES
AMENDED AND RESTATED
2003 ANNUAL AND LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
(2011 Annual Grant)



     
Name of Employee:
   
 
         
 
   
No. of Shares Covered:
 
Date of Issuance:
 
     
 
   
Vesting Schedule pursuant to Section 2:
   
 
   

Vesting Date(s)
  No. of Shares Which
Become Vested as of Such Date
 
   

            This is a Restricted Stock Agreement (“Agreement”) between Piper
Jaffray Companies, a Delaware corporation (the “Company”), and the above-named
employee of the Company or an Affiliate of the Company (the “Employee”). The
Company maintains the Piper Jaffray Companies Amended and Restated 2003 Annual
and Long-Term Incentive Plan, as amended from time to time (the “Plan”), and the
Board of Directors of the Company has delegated to the Compensation Committee
(the “Committee”) the authority to determine the awards to be granted under the
Plan. The Board of Directors of the Company or the Committee (or the delegee of
either) has determined that the Employee is eligible to receive an award under
the Plan in the form of restricted stock and has set the terms thereof.
Accordingly, the Company hereby grants this award to the Employee under the
following terms:
Terms and Conditions*
1.         Grant of Restricted Stock.
            (a)       Subject to the terms and conditions of this Agreement and
the Plan, the Company hereby grants to the Employee the number of Shares
specified at the beginning of this Agreement. These Shares are subject to the
restrictions provided for in this Agreement and are referred to collectively as
the “Restricted Shares” and each as a “Restricted Share.”
            (b)       The Restricted Shares will be evidenced by a book entry
made in the records of the Company’s transfer agent in the name of the Employee
(unless the Employee requests a certificate
 

*   Unless the context indicates otherwise, capitalized terms that are not
defined in this Agreement have the meanings set forth in the Plan.





--------------------------------------------------------------------------------



 



evidencing the Restricted Shares). All restrictions provided for in this
Agreement will apply to each Restricted Share and to any other securities
distributed with respect to that Restricted Share. Unless otherwise permitted by
the Committee in accordance with the terms of the Plan, the Restricted Shares
may not (until such Restricted Shares have vested in the Employee in accordance
with all terms and conditions of this Agreement) be assigned or transferred
other than by will or the laws of descent and distribution and shall not be
subject to pledge, hypothecation, execution, attachment or similar process. Each
Restricted Share will remain restricted and subject to cancellation and return
to the Plan unless and until that Restricted Share has vested in the Employee in
accordance with all of the terms and conditions of this Agreement and the Plan.
Each book entry (or stock certificate if requested by the Employee) evidencing
any Restricted Share may contain such notations or legends and stock transfer
instructions or limitations as may be determined or authorized by the Company in
its sole discretion. If a certificate evidencing any Restricted Share is
requested by the Employee, the Company may, in its sole discretion, retain
custody of the certificate throughout the period during which any restrictions
are in effect and require, as a condition to issuing a certificate, that the
Employee tender to the Company a stock power duly executed in blank relating to
such custody.
2.         Vesting.
            (a)       So long as the Employee remains continuously employed
(including during the continuance of any leave of absence as approved by the
Company or an Affiliate) by the Company or an Affiliate, then the Restricted
Shares will vest in the numbers and on the dates specified in the Vesting
Schedule at the beginning of this Agreement. Except as otherwise provided
herein, if and when the Employee’s employment with the Company or an Affiliate
terminates, whether by the Employee or by the Company (or an Affiliate),
voluntarily or involuntarily, for any reason, then the Restricted Shares shall
cease vesting and the shares not vested as of the termination date shall be
cancelled and returned to the Plan in accordance with Section 4 of this
Agreement.
            (b)       If the Employee’s employment by the Company or an
Affiliate terminates because of the Employee’s death or long-term disability (as
defined in the Company’s long-term disability plan, a “Disability”), then the
unvested Restricted Shares will immediately vest in full.
            (c)       If the Employee’s employment by the Company or an
Affiliate is involuntarily terminated as a result of a Company-determined
severance event (i.e., an event specifically designated as a severance event by
the Company in a written notice to the Employee that he or she is eligible for
severance benefits under the Company’s Severance Plan, as may be amended from
time to time), then the unvested Restricted Shares will, as set forth in writing
in a severance agreement, vest in full upon the expiration of a thirty-day
period commencing upon the Employee’s execution of a general release of all
claims against the Company, on a form provided by the Company for this purpose
and within the timeframe designated by the Company; provided that, no such
vesting will occur unless (i) the Employee has not revoked the general release
and it remains effective and enforceable upon expiration of the thirty-day
period following its execution, and (ii) the Employee has complied with the
terms and conditions of the Severance Plan and the applicable severance
agreement.
            (d)       If the Employee’s employment with the Company or an
Affiliate terminates for any reason other than for Cause (as defined in Section
4(b) below), the Employee’s death or Disability (as set forth in Section 2(b)
above), or a Severance Event (as set forth in Section 2(c) above), then the
Restricted Shares shall cease vesting and be cancelled and returned to the Plan
in accordance

2



--------------------------------------------------------------------------------



 



with Section 4 of this Agreement, unless, at or around the time of such
termination, the Employee voluntarily elects to sign a Post-Termination
Agreement with the Company. If the Employee signs a Post-Termination Agreement,
and thereafter elects to comply with the Employee’s obligations under such
Post-Termination Agreement, including the obligation to refrain from engaging in
any Post-Termination Restricted Activities for the shorter of the remaining
vesting period of the Restricted Shares or two years following the date of
termination, then the Restricted Shares shall not cease to vest and shall not be
cancelled and returned to the Plan in accordance with Section 4 below but
rather, as set forth in the Post-Termination Agreement, shall continue to vest
in the numbers and on the dates specified in the Vesting Schedule at the
beginning of this Agreement for so long as the Employee elects to continuously
refrain from engaging in any Post-Termination Restricted Activities.
“Post-Termination Restricted Activities” include each of the following:
          (i)       at any time during the period set forth in the
Post-Termination Agreement, the Employee uses, discloses or misappropriates any
Company-Confidential Information (as defined below) unless the Company or an
Affiliate consents otherwise in writing. “Company-Confidential Information”
means any confidential, secret or proprietary knowledge or information of the
Company or an Affiliate that the Employee has acquired or become acquainted with
during the Employee’s employment with the Company or an Affiliate, including,
without limitation, any confidential customer, client or account lists or
contacts or confidential business plans or information; provided, however, that
Company-Confidential Information shall not include any knowledge or information
that is now publicly available or which subsequently becomes generally publicly
known in the form in which it was obtained from the Company or an Affiliate,
other than as a direct or indirect result of the Employee’s disclosure in
violation of this Section 2(d)(i);
          (ii)       at any time during the period set forth in the
Post-Termination Agreement, the Employee directly or indirectly, on behalf of
the Employee or any other person (including but not limited to any Talent
Competitor (as defined below)), solicits, induces or encourages any person then
employed by the Company or an Affiliate to terminate or otherwise modify their
employment relationship with the Company;
          (iii)       at any time during the period set forth in the
Post-Termination Agreement, the Employee directly or indirectly, on behalf of
the Employee or any other person (including but not limited to any Talent
Competitor), solicits or otherwise seeks to divert any customer, client or
account of the Company or any Affiliate with which the Employee had substantive
interaction prior to the Employee’s termination of employment, away from
engaging in business with the Company or any Affiliate; or
          (iv)       at any time during the period set forth in the
Post-Termination Agreement, without the prior written consent of the Company or
an Affiliate, the Employee (x) becomes a director, officer, employee, partner,
consultant or independent contractor of, or otherwise works or provides services
for, a Talent Competitor doing business in the same geographic or market area(s)
in which the Company or an Affiliate is also doing business, or (y) has or
acquires any material ownership or similar financial interest in any such Talent
Competitor.

3



--------------------------------------------------------------------------------



 



            For purposes of this Section 2(d), a “Talent Competitor” means any
corporation, partnership, limited liability company or other business
association, organization or entity that engages in the investment banking,
securities brokerage or investment management business, including, but not
limited to, investment banks, sell-side broker dealers, mergers and acquisitions
or strategic advisory firms, merchant banks, hedge funds, private equity firms,
venture capital firms, asset managers and investment advisory firms.
            For clarity of understanding, Employee acknowledges and agrees that
this Section 2(d) is not intended, and shall not operate, to prevent Employee
from working or providing services for a Talent Competitor upon termination of
employment. Rather, this Section 2(d) specifies the circumstances under which
Employee has the opportunity to choose to forestall the cancellation of the
unvested Restricted Shares upon termination of employment (other than for Cause,
death or Disability, or a Severance Event) by voluntarily electing to sign a
Post-Termination Agreement and complying with the obligations thereunder
(including the obligation to refrain from engaging in the specified
Post-Termination Restricted Activities). Employee need not so choose, however,
and is free to elect not to sign a Post-Termination Agreement, in which case the
unvested Restricted Shares will be cancelled and returned to the Plan as
described in Section 4 as a result of Employee’s termination of employment.
            (e)       Notwithstanding any other provisions of this Agreement to
the contrary, the Committee may, in its sole discretion, declare at any time
that the Restricted Shares, or any portion thereof, shall vest immediately or,
to the extent they otherwise would be cancelled and returned to the Plan, shall
vest in the numbers and on such dates as are determined by the Committee to be
in the interests of the Company as determined by the Committee in its sole
discretion.
3.         Effect of Vesting. Upon the vesting of any Restricted Shares, such
vested Restricted Shares will no longer be subject to cancellation and return to
the Plan as provided in Section 4 of this Agreement.
4.         Cancellation and Return of Unvested Restricted Shares to the Plan.
            (a)       If (i) the Employee attempts to pledge, encumber, assign,
transfer or otherwise dispose of any of the Restricted Shares (except as
permitted by Section 1(b) of this Agreement) or the Restricted Shares become
subject to attachment or any similar involuntary process in violation of this
Agreement, or (ii) the Employee’s employment with the Company or an Affiliate
(A) is terminated for Cause or (B) terminates under the circumstances covered by
Section 2(c) or Section 2(d) of this Agreement and either (1) the conditions or
restrictions of such Section, as applicable, are not satisfied or (2) the
conditions or restrictions of such Section, as applicable, are satisfied but the
Employee subsequently violates any of them, then any Restricted Shares that have
not previously vested shall cease to vest and shall be cancelled immediately and
returned to the Plan, the Employee shall thereafter have no right, title or
interest whatever in such unvested Restricted Shares, and, if the Company does
not have custody of any and all certificates representing Restricted Shares so
cancelled, the Employee shall immediately return to the Company any and all
certificates representing Restricted Shares so cancelled. Additionally, the
Employee will deliver to the Company a stock power duly executed in blank
relating to any and all certificates representing such cancelled Restricted
Shares to the Company in accordance with the previous sentence or, if such stock
power has previously been tendered to the Company, the Company will be
authorized to

4



--------------------------------------------------------------------------------



 



deem such previously tendered stock power delivered, and the Company will be
authorized to cancel any and all certificates representing Restricted Shares so
cancelled and to cause a book entry to be made in the records of the Company’s
transfer agent in the name of the Employee (or a new stock certificate to be
issued, if requested by the Employee) evidencing any Restricted Shares that
vested prior to cancellation of unvested Restricted Shares under this Section 4.
If the Restricted Shares are evidenced by a book entry made in the records of
the Company’s transfer agent, then the Company will be authorized to cause such
book entry to be adjusted to reflect the number of Restricted Shares so
cancelled.
            (b)       For purposes of this Agreement, “Cause” means (i) the
Employee’s continued failure to substantially perform his or her duties with the
Company or an Affiliate after written demand for substantial performance is
delivered to the Employee, (ii) the Employee’s conviction of a crime (including
a misdemeanor) that, in the Company’s determination, impairs the Employee’s
ability to perform his or her duties with the Company or an Affiliate, (iii) the
Employee’s violation of any policy of the Company or an Affiliate that the
Company deems material, (iv) the Employee’s violation of any securities law,
rule or regulation that the Company deems material, (v) the Employee’s
engagement in conduct that, in the Company’s determination, exposes the Company
or an Affiliate to civil or regulatory liability or injury to their reputations,
(vi) the Employee’s engagement in conduct that would subject the Employee to
statutory disqualification pursuant to Section 15(b) of the Exchange Act and the
regulations promulgated thereunder, or (vii) the Employee’s gross or willful
misconduct, as determined by the Company.
5.         Stockholder Rights.   As of the date of issuance specified at the
beginning of this Agreement, the Employee shall have all of the rights of a
stockholder of the Company with respect to the Restricted Shares, except as
otherwise specifically provided in this Agreement.
6.         Tax Withholding.   The parties hereto recognize that the Company or
an Affiliate may be obligated to withhold federal and state taxes or other taxes
upon the vesting of the Restricted Shares, or, in the event that the Employee
elects under Code Section 83(b) to report the receipt of the Restricted Shares
as income in the year of receipt, upon the Employee’s receipt of the Restricted
Shares. The Employee agrees that, at such time, if the Company or an Affiliate
is required to withhold such taxes, the Employee will promptly pay, in cash upon
demand (or in any other manner permitted by the Committee in accordance with the
terms of the Plan), to the Company or an Affiliate such amounts as shall be
necessary to satisfy such obligation. The Employee further acknowledges that the
Company has directed the Employee to seek independent advice regarding the
applicable provisions of the Code, the income tax laws of any municipality,
state or foreign country in which the Employee may reside, and the tax
consequences of the Employee’s death.
7.         Restrictive Legends and Stop-Transfer Orders.
            (a)       Legends.   The book entry or certificate representing the
Restricted Shares shall contain a notation or bear the following legend (as well
as any notations or legends required by applicable state and federal corporate
and securities laws) noting the existence of the restrictions and the Company’s
rights to reacquire the Restricted Shares set forth in this Agreement:

5



--------------------------------------------------------------------------------



 



“THE SHARES REPRESENTED BY THIS [BOOK ENTRY] [CERTIFICATE] MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE
COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.”
            (b)       Stop-Transfer Notices.   The Employee agrees that, in
order to ensure compliance with the restrictions referred to herein, the Company
may issue appropriate “stop transfer” instructions to its transfer agent, if
any, and that, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.
            (c)       Refusal to Transfer.   The Company shall not be required
(i) to transfer on its books any Restricted Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(ii) to treat as owner of the Restricted Shares or to accord the right to vote
or pay dividends to any purchaser or other transferee to whom the Restricted
Shares shall have been so transferred.
8.         Interpretation of This Agreement.   All decisions and interpretations
made by the Committee with regard to any question arising hereunder or under the
Plan shall be binding and conclusive upon the Company and the Employee. If there
is any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.
9.         No Promise of Future Awards or Continued Employment.   The Employee
acknowledges that this Agreement awards restricted stock to the Employee, but
does not impose any obligation on the Company to make any future grants or issue
any future Awards to the Employee or otherwise continue the participation of the
Employee under the Plan. This Agreement shall not give the Employee a right to
continued employment with the Company or any Affiliate, and the Company or
Affiliate employing the Employee may terminate his or her employment at will,
and otherwise deal with the Employee without regard to this Agreement.
10.        Binding Effect.   This Agreement shall be binding in all respects on
the heirs, administrators, representatives, executors and successors of the
Employee, and on the Company and its successors and assigns.
11.        Agreement to Arbitrate.   The Company and the Employee each agrees
(i) that any dispute, claim or controversy arising out of or relating directly
or indirectly to the construction, performance or breach of this Agreement
(including, without limitation, the grant, issuance or cancellation of
Restricted Shares) shall be settled by arbitration before and in accordance with
the rules of the Financial Industry Regulatory Authority; and (ii) that judgment
upon any award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Accordingly, the Company and the Employee each waive their
right (if any) to a trial before a court judge and/or jury to resolve any such
disputes.
12.        Choice of Law.   The Company is incorporated in the State of
Delaware, and by its terms the Plan is governed by the laws of the State of
Delaware. Accordingly, this Agreement is entered into under the laws of the
State of Delaware and shall be construed and interpreted thereunder (without
regard to its conflict-of-law principles).

6



--------------------------------------------------------------------------------



 



13.        Termination; Modification.   In the event that any one or more of the
Post-Termination Restricted Activities described in Section 2(d) above shall be
held to be unenforceable, invalid or illegal for any reason including, but not
limited to, being excessively broad as to duration, geographical scope, activity
or subject, such restriction shall be construed or modified by limiting and
reducing it, so as to provide the Company with the maximum protection of its
business interests and the intent of the parties as set forth herein and yet be
valid and enforceable under the applicable law as it shall then exist. If any
such restriction held to be unenforceable, invalid or illegal cannot be so
construed or modified, then Section 2(d) shall be stricken in its entirety from
this Agreement and this Agreement shall be construed, interpreted and enforced
as if Section 2(d) had never been contained herein, and the unvested Restricted
Shares that are or have been the subject of Section 2(d) shall be deemed to have
ceased vesting upon the termination of the Employee’s employment and the
unvested Restricted Shares shall be cancelled and returned to the Plan in
accordance with Section 4 above.
14.        Entire Agreement.   This Agreement and the Plan set forth the entire
agreement and understanding of the parties hereto with respect to the issuance
and sale of the Restricted Shares and the administration of the Plan and
supersede all prior agreements, arrangements, plans, and understandings relating
to the issuance and sale of the Restricted Shares and the administration of the
Plan.
15.        Amendment and Waiver.   Except as provided in the Plan, this
Agreement may be amended, modified, or canceled only by a written instrument
executed by the parties. No term or condition of this Agreement shall be deemed
to have been waived, nor shall there be any estoppel to enforce any provision of
this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought. Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived, and shall not constitute a waiver
of such term or condition for the future or as to any other act other than that
specifically waived.
16.        Acknowledgment of Receipt of Copy.   By execution hereof, the
Employee acknowledges having received a copy of the prospectus related to the
Plan and instructions on how to access a copy of the Plan.
17.        Acknowledgement of Voluntary Election; Fairness.   By executing this
Agreement, the Employee acknowledges his or her voluntary election to receive
and accept the Restricted Shares subject to all of the terms and conditions set
forth in this Agreement, and agrees to be bound thereby, including, without
limitation, the terms and conditions specifying the circumstances under which
the Restricted Shares shall cease to vest and shall be cancelled and returned to
the Plan. Employee further acknowledges and agrees that such terms and
conditions are fair and reasonable in light of the circumstances under which the
award of Restricted Shares is being made.

7



--------------------------------------------------------------------------------



 



            IN WITNESS WHEREOF, the Employee and the Company have executed this
Agreement as of the date of issuance specified at the beginning of this
Agreement.
IMPORTANT ACKNOWLEDGEMENT: By signing this Agreement, Employee voluntarily
elects to receive and accept the Restricted Shares subject to all of the terms
and conditions set forth in this Agreement, and specifically acknowledges and
agrees that the Restricted Shares may cease to vest and be cancelled under
certain circumstances, as specified in Section 4(a). Employee also acknowledges
and agrees that such terms and conditions are fair and reasonable under the
circumstances.

                EMPLOYEE    
 
                 
 
            PIPER JAFFRAY COMPANIES    
 
           
By
           
 
     
 
  Its        
 
         

8